Title: To James Madison from Walter Jones, 5 February 1790
From: Jones, Walter
To: Madison, James


Dear Sir
Virga. Feby. 5th. 1790
I have had Such advantage from our past correspondence, as to make it my Interest and Inclination to acknowledge it, and at the Same time to assure you of the pleasure I shall take in the renewal of it, So far as is perfectly convenient to you.
We have as yet heard very little of the proceedings of your present Session, tho we doubt not that the most interesting Subjects will Come under yr. Deliberations. I judge that the demands for money, will so far exceed the Supplies from Impost, that direct Taxation will be almost unavoidable; and if they are imposed, it is probable you will have a hard Struggle against the perseverance, address & partiality of our northern Bretheren.
I have ever been an advocate for the payment of the british debts, and for removing all legal Impediments to their recovery—this is already done, and yet the other party to the Treaty, seem quite careless of A Compliance with their Stipulations. The old opponents to the payment of those Debts now alledge, what I cannot fully Satisfy myself is altogether wrong; that when British Creditors have obtained Judgemts. and thereby ascertained their Debts, Some mode Should be adopted to Suspend their Execution, until the Compliance of the other party. I see much difficulty, Delicacy & hazard to our Expectation in the Affair, & yet it does not Seem destitute of Equity.
There is a pause in our Information respecting France—you have probably Access to Such Information, as may enable you to form a Judgement, whether the tumults are likely to Settle into a permanent revolution in favour of Liberty, or, as most french Tumults have done, to evaporate under the Splendid Rays of monarchy. I am dear Sir with great regard your most obedient Servant
Walt: Jones
